Citation Nr: 0409502	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  98-01 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a higher rating for service-connected residual 
scar from excision of a ganglion cyst of the right wrist, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to February 
1981. 

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands of July 1999, August 2000, and June 
2003.  This matter was originally on appeal from a July 1997 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The residual scar from excision of a ganglion cyst of the 
right wrist is manifested by tenderness and pain as well as 
diminished sensibility and slightly decreased pinprick around 
the scar. 

2.  Flexion in the right wrist does not measure less than 15 
degrees, or palmar flexion is not limited in line with the 
forearm, but there is minimal additional functional loss due 
to symptoms of pain, weakness, and decreased sensibility on 
the dorsum of the wrist.  

3.  There are documented arthritic findings manifested by 
painful motion and weakness that have not been satisfactorily 
proven or disproved as causally related to the service-
connected residual scar.  

4.  The residual scar from excision of a ganglion cyst of the 
right wrist does not involve underlying soft tissue and the 
scar does not exceed an area of 6 square inches (39 square 
centimeters).




CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for service-connected residual scar from excision of 
a ganglion cyst of the right wrist have not been met or 
approximated under either the old rating criteria or the new 
rating criteria. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003); 38 C.F.R. §§  4.1-4.14, 
4.118, Diagnostic Codes 5328, 7804 (2002 & 2003).  

2.  The schedular criteria for a separate 10 percent rating 
for residual limitation of motion from excision of a ganglion 
cyst of the right wrist have been approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§  
3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5215 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Board's July 1999 Remand, the RO made efforts 
to obtain all treatment records relating to the veteran's 
right wrist disability dated since November 1996, from the 
Memphis VA Medical Center (MC), St. Louis VAMC, Poplar Bluff 
VAMC, and the John Cochran VAMC/Gold hand clinic.  Lastly, 
the RO afforded the veteran VA joints and peripheral nerves 
examinations in October 1999.  

Pursuant to the Board's August 2000 Remand, the RO afforded 
the veteran another VA examination. 

Pursuant to the Board's June 2003 Remand, the RO ensured that 
all development and notification actions required to satisfy 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) were undertaken. 
The Board notes that the VCAA redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  The VCAA further provides that VA is required to 
provide the claimant with notice of what information or 
evidence is to be provided by the Secretary and what 
information or evidence is to be provided by the claimant 
with respect to the information and evidence necessary to 
substantiate the claim for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In correspondence dated in June 2003, the RO advised the 
veteran of VA's duties under the VCAA as well as the 
delegation of responsibility between VA and the veteran in 
procuring the information and evidence necessary to 
substantiate the claim, including which portion of the 
information and evidence was to be provided by the veteran 
and which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187 (2002).  During the 
course of this appeal, the United States Court of Appeals for 
Veterans Claims (Court) handed down Pelegrini v. Secretary of 
Veterans Affairs, No. 01-944 (Vet. App. Jan. 13, 2004).  In 
Pelegrini, the Court held that the enhanced duty to notify 
provisions under the VCAA should be met prior to an initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim.  While the Court did not address whether, and if 
so, how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

In the instant appeal, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  The initial unfavorable rating decision was 
rendered prior to the enactment of the VCAA, so there could 
not have been compliance with the enhanced duty to notify 
provisions of the VCAA prior to the denial.  Nevertheless, 
while the notice provided to the veteran in June 2003 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2003).  After this notice to the veteran was provided, the 
case was reconsidered again in September 2003 and January 
2004 and the SSOCs were provided to the veteran.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the veteran.  

Lastly, pursuant to the Remand instructions, the veteran was 
afforded yet another VA examination in August 2003 in 
response to additional factors brought out in prior 
examinations.   Based on all of the above, the Board finds 
that the RO complied with the Board's July 1999, August 2000, 
and June 2003 Remands.  Stegall v. West, 11 Vet. App. 268 
(1998).  

In so finding that the RO substantially complied with the 
Remand instructions, the Board also finds that the 
requirements under the VCAA have been met.  In addition to 
the notice provided to the veteran discussed above, the Board 
notes that the RO provided the veteran with a copy of the 
July 1997 rating decision, January 1998 Statement of the Case 
(SOC), February 1998 SSOC, June 1998 SSOC, December 1999 
SSOC, December 2002 SSOC, September 2003 SSOC, and January 
2004 SSOC, which together provided the veteran with notice as 
to the evidence needed to substantiate his claim and the 
reasons for the rating assigned.  The SOC and SSOCs provided 
the veteran with notice of all the laws and regulations 
pertinent to his claim-including the law and implementing 
regulations of the VCAA and the amended schedule for rating 
skin disorders.  The Board concludes that the requirements of 
the notice provisions of the VCAA have been met, and there is 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187 (2002).  

By virtue of the Board's July 1999, August 2000, and June 
2003 Remands together with earlier efforts by the RO to 
obtain all pertinent evidence, the Board finds that 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file have been made.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  
The Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.  

The veteran's service-connected residual scar, status post 
removal of ganglion cyst of the right wrist is presently 
assigned a 10 percent rating under 38 C.F.R. § 4.118, 
Diagnostic Codes 5328-7804 (2002).  Under Diagnostic Code 
5328, a benign, postoperative muscle neoplasm (abnormal 
growth) is rated on the basis of impairment of function, 
i.e., limitation of motion, or scars under Diagnostic Code 
7805, etc.  The Board notes that the rating criteria for 
evaluating skin disorders was changed, effective August 30, 
2002.  Amendment to Part 4, Schedule for Rating Disabilities, 
67 Fed. Reg. 49,590-49,599 (July 31, 2002) (codified at 38 
C.F.R.       § 4.118, Diagnostic Codes 7800-7833 (2003)).  
When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his or her claim under 
the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  

The medical evidence shows that the veteran complains of 
pain, dysesthesias, numbness, weakness, tingling, cramping, 
tenderness, and stiffness in the wrist, hand, and fingers.  
The medical evidence shows that the veteran's subjective 
complaints may be attributable to multiple disease processes 
including arthritis, carpal tunnel syndrome (CTS), and a 
hyperextension injury.  First, x-rays of the hand and wrist 
taken in August 1997, March 1999, August 1999, October 1999, 
and August 2003, showed no evidence of fracture, dislocation, 
arthritis, bone destruction, or other bone or joint 
pathology, but the December 1997 bone scan revealed findings 
most consistent with diffuse arthritic process involving the 
wrist and metacarpophalangeal joints.  The December 1997 and 
May 1998 electromyographic/nerve conduction velocity 
(EMG/NCV) reports revealed mild carpal tunnel syndrome (CTS) 
and mild right ulnar sensory neuropathy.  Thereafter, 
however, VA treatment records and VA examiners indicate that 
a firm diagnosis of CTS is not supported by the medical 
findings and the etiology of the veteran's symptoms is 
subject to debate.  Lastly, with respect to a hyperextension 
injury, the veteran contends that he sustained the injury 
during service and he was treated with a cast.  After the 
cast was removed, he developed the ganglion cyst on his wrist 
that was excised.  The veteran contends that he has residual 
disability from the reported hyperextension injury.  The 
Board notes that the RO denied service connection for 
hyperextension injury to both wrists or hands in a February 
2003 RO rating decision.  As the etiology of many of the 
veteran's complaints may be nonservice-related, the Board 
will discuss the medical evidence that addresses the cause of 
the veteran's symptoms.  

In regard to the question of whether there is a causal 
relationship between CTS and the service-connected 
disability, a June 1999 VA treatment record noted that the 
etiology of the veteran's wrist pain was unclear.  The 
examiner maintained that while the veteran's symptoms were 
possibly consistent with carpal tunnel syndrome, the normal 
nerve conduction studies made that diagnosis unlikely.  The 
examiner indicated that neuropathic pain of some other 
etiology was also possible.  The examiner concluded that 
tendonitis or arthritis was doubtful considering the physical 
examination.  On the other hand, the October 1999 VA 
peripheral nerves examiner noted an impression of CTS based 
on the May 1998 EMG/NCV findings.  The examiner, however, 
also noted that he did not believe that the veteran's CTS was 
caused by his service-related injury.  An October 1999 VA 
joints examiner reported that the electrophysiologic evidence 
for CTS was borderline and comparatively mild.  The examiner 
maintained that there was no clearly demonstrable etiologic 
relationship between the development of ganglion cysts and 
CTS.  

The October 2000 VA joints examiner similarly noted that 
there would appear to be no connection between the veteran's 
service-connected "wrist affliction" and the development of 
any nerve or muscular damage in the upper extremity.  
Moreover, the examiner noted that with respect to the 
question of a relationship between the veteran's wrist 
disability and his nonservice-connected CTS, the diagnosis of 
CTS had not been established.  The August 2003 VA peripheral 
nerves examiner reported that nerve conduction study of the 
veteran's upper extremity was performed and there was no 
evidence of carpal tunnel syndrome, ulnar nerve, or radial 
nerve palsies.  The impression was bilateral wrist pain.  The 
examiner maintained that the veteran's symptoms were unlikely 
to be caused by any peripheral neuropathy or nerve 
entrapment.  The examiner noted that the veteran's symptoms 
appeared most likely due to arthritis.  In a September 2003 
addendum, however, x-rays of his hands and wrists were 
unremarkable.  The examiner noted that given this, the 
etiology of the veteran's symptoms of numbness and pain 
involving  his fingers could not be determined.  The examiner 
reiterated that the symptoms were not likely to be caused by 
peripheral neuropathy or CTS.  The foregoing evidence shows 
that CTS has not been medically associated with the service-
connected disability; nor has any nerve or muscular damage 
been medically associated with the service-connected 
disability.   

In regard to the question of whether there is a causal 
relationship between the documented arthritic findings and 
the service-connected disability, the October 2000 VA joints 
examiner maintained that the veteran's pain and weakness 
appeared to reflect predominantly his wrist arthropathy.  The 
examiner, however, noted that the veteran's only documented 
evidence for wrist arthropathy was the aforementioned bone 
scan.  The findings on the bone scan were bilateral and 
involved not only the carpus but also the thumb MCP joint.  
The examiner indicated that it was unclear how "thumb MCP 
joint" might have been related to the veteran's development 
of wrist ganglia, as the two structures were situated at some 
distance.  The examiner maintained that there would appear to 
be little connection between the two, raising the question as 
to whether or not the veteran's documented arthritic changes 
on bone scan reflected exclusively his wrist ganglia, but 
rather arthritic changes stemming from repetitive overuse 
such as might occur with certain occupations.  The foregoing 
evidence shows that arthritic findings and its attendant 
symptoms of pain and weakness have not been medically 
associated with the service-connected disability but also 
have not been completely ruled out.  

Thus, the medical evidence shows that there are multiple 
disease processes associated with the veteran's fingers, 
hand, and wrist, the etiology of which are not always clear, 
but with potentially overlapping symptomatology.  With 
specific regard to the service-connected disability, the 
Board notes that the medical evidence shows that evidence of 
tenderness on palpation was demonstrated at the May 1997 
examination and to a certain extent at the October 2000 VA 
joints examination.  At that time, the May 1997 VA examiner 
noted that there was minimal tenderness of the scar.  The 
October 2000 VA joints examiner noted that the scar itself 
was not tender but there was tenderness over the dorsum of 
the wrist.  

The medical evidence shows that there is some diminished 
sensibility to light touch over the dorsum area of the wrist 
distal to the scar and there is slightly decreased pinprick 
around the scar on the dorsum of his wrist.  According to the 
October 2000 VA joints examiner, there would appear to be no 
relationship between the presence of numbness, tingling, and 
decreased sensation and the veteran's service-connected 
"wrist affliction" except to note some diminished 
sensibility over the dorsum of the wrist.   The October 1999 
VA peripheral nerves examiner similarly noted that it was 
possible that surgery might have contributed to numbness on 
the dorsum of his hand but decreased sensation in all the 
fingers was somewhat atypical.  

The October 2000 VA joints examiner reported that the 
veteran's symptoms of pain and weakness reflected at least in 
part, if not entirely, his "wrist affliction."  The 
examiner therefore considered that it was more likely than 
not that the veteran's wrist pain, and as it reflected reflex 
pain inhibition, and weakness, owed itself in large measure 
to the veteran's "wrist affliction."  The Board notes that 
while pain has not been objectively demonstrated, the 
evidence shows that pain is associated with the scar.  The VA 
examination reports and VA treatment records show that the 
scar is not manifested by any other positive findings such as 
poor nourishment and repeated ulceration.  Thus, the 
veteran's scar is manifested by tenderness and pain as well 
as diminished sensibility and slightly decreased pinprick 
around the scar for which a 10 percent evaluation under the 
old criteria for Diagnostic Code 7804 is appropriate.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  This rating 
represents the maximum rating available under Diagnostic Code 
7804.  Id.  

According to the October 1999 VA joints examiner, the dorsal 
ganglia required surgical resection which left the veteran 
with diminished residual motion of the wrist.  Under the old 
criteria for Diagnostic Code 7805, scars are rated on 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2002).  An October 1997 VA 
treatment record noted decreased range in motion and good 
strength but difficult to perform.  At the March 1997 VA 
examination, range in motion of the right wrist was flexion 
to 30 degrees and extension to 25 degrees.  The veteran 
rotated the hand to the radial side and ulna side without 
difficulty and pain.  At the May 1997 VA examination, range 
in motion of the right wrist was flexion to 30 degrees and 
extension to 30 degrees.  On abduction it was to 30 degrees 
and on adduction it was to 30 degrees.  A February 1998 VA 
treatment record noted full range of motion.  At the October 
1999 VA joints examination, range in motion of the right 
wrist was flexion to 60 degrees and extension to 40 degrees.  
Ulnar deviation was to approximately 15 degrees and radial 
deviation to 5 degrees.  The examiner noted that the veteran 
had markedly limited range of motion, particularly in 
extension, that was compatible with his previous ganglion 
surgery.  At the October 2000 VA joints examination, range in 
motion of the right wrist was flexion to 60 degrees, 
extension to 50 degrees, radial deviation to 15 degrees, and 
ulnar deviation to 20 degrees.  

The Board notes that normal range of motion of the wrist is 
palmar flexion to 80 degrees, dorsiflexion extension to 70 
degrees, ulnar deviation to 45 degrees, and radial deviation 
to 20 degrees.  38 C.F.R. § 4.71, PLATE I (2003).  Under 
Diagnostic Code 5215, a 10 percent evaluation is prescribed 
where palmar flexion is limited in line with the forearm [0 
degrees] or where dorsiflexion is less than 15 degrees.  The 
foregoing evidence shows that at no examination, flexion in 
the right wrist measured less than 15 degrees, or palmar 
flexion was limited in line with the forearm.  With 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995) (which 
address additional functional loss due to pain, weakness, 
excessive fatigability, lack of endurance, etc.), it appears 
that the veteran's disability warrants a 10 percent 
evaluation under Diagnostic Code 5215.  The motion in the 
veteran's wrist has been described as marked.  Some pain, 
weakness, and decreased sensibility on the dorsum of the 
wrist have been medically associated with the service-
connected disability.  A 10 percent rating is the maximum 
evaluation available under Diagnostic Code 5215.  

The medical evidence shows that the veteran does not have 
ankylosis of the wrist.  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) (defining ankylosis as stiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint).  Moreover, the veteran's 
service-connected disability is not analogous to an 
individual with ankylosis of the wrist.  Indeed, the October 
2000 VA joints VA examiner maintained that the functional 
limitation of decreased sensibility on the dorsum of the 
wrist was minimal and it should not interfere with the 
veteran's capacity to perform activities of daily living or 
work duty.  As such, evaluation of the veteran's disability 
under Diagnostic Code 5214, which assigns ratings for 
ankylosis of the wrist in excess of 10 percent, is not 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2003).  

As previously discussed, the documented arthritic findings 
and their attendant symptoms of painful motion and weakness 
were not definitively medically associated with the service-
connected disability but were also not completely ruled out.  
Under Diagnostic Codes 5010-5003, traumatic arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2003).  The Board resolves reasonable doubt in the veteran's 
favor that the arthritic findings are indeed residuals of the 
excision of the ganglion cyst of the right wrist.  38 C.F.R. 
§§  3.102, 4.3 (2003).  VA is required to provide separate 
evaluations for separate manifestations of the same 
disability that are not duplicative or overlapping.  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  Accordingly, a 
separate rating of 10 percent under Diagnostic Codes 5010-
5003 for traumatic arthritis is in order.  For the reasons 
previously discussed, the veteran is not entitled to a rating 
in excess of 10 percent for limitation of motion in the right 
wrist. 

There are no other applicable diagnostic codes under the old 
rating schedule for skin disorders under which the veteran 
may be entitled to a rating in excess of 10 percent.  

Under the amended schedule for rating skin disabilities	, the 
maximum rating available under Diagnostic Codes 7802, 7803, 
7804 for superficial scars is 10 percent.  38 C.F.R. § 4.118, 
Diagnostic Codes 7802, 7803, 7804 (2003).  Scars that are 
located in areas other than the head, face, or neck, that are 
deep or cause limited motion are evaluated under Diagnostic 
Code 7801.  38 C.F.R. §  4.118, Diagnostic Code 7801 (2003).   
The medical evidence shows that the veteran's scar measures 
approximately 4 centimeters in length and a 1/4 centimeter in 
width, or 1 square centimeter.   The veteran is not entitled 
to a compensable rating, much less a rating in excess of 10 
percent under Diagnostic Code 7801, as the area does not 
exceed 6 square inches (39 square centimeters).  Id.  There 
are no substantive changes under Diagnostic Code 7805, which 
continues to rate on limitation of function of the affected 
part.  38 C.F.R. §  4.118, Diagnostic Code 7805 (2003).  
Therefore, an evaluation of the veteran's disability under 
the amended schedule does not result in a higher rating.  

According to the October 2000 VA joints examiner and the 
other medical evidence of record, no nerve or muscular damage 
is associated with the service-connected disability.  
Therefore, an evaluation under Diagnostic Codes 8515 (median 
nerve) and 8516 (ulnar nerve) or any other diagnostic code 
pertaining to the peripheral nerves is not appropriate at 
this time.  38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8516 
(2003).  Also, an evaluation under Diagnostic Codes 5307 and 
5308 pertaining to impairment of Muscle Groups VII , VIII 
(flexion and extension of the wrist) is not appropriate at 
this time.  38 C.F.R. § 4.73, Diagnostic Codes 5307, 5308 
(2003).  

Accordingly, the Board finds that the veteran's residual scar 
from excision of a ganglion cyst of the right wrist more 
closely approximates the criteria associated with the 
currently assigned 10 percent rating under the old rating 
criteria of Diagnostic 7804.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002).  The old rating criteria may be applied 
both prior to and from August 30, 2002.  VAOPGCPREC 3-00.  
Therefore, the Board finds that the veteran is entitled to a 
disability rating of 10 percent under the old schedule for 
the full period of the appeal.  The Board also finds that the 
veteran is entitled to a separate rating of 10 percent under 
Diagnostic Code 5125 for limitation of motion in the wrist.  

Lastly, the Board notes that there is no evidence of record 
that the veteran's residual scar causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  There 
are no medical records that show frequent periods of 
hospitalization.  There are several statements from the 
veteran in which he maintains that he is unemployed by reason 
of his service-connected disability.  The October 2000 VA 
joints examiner did not find that the veteran's service-
connected disability interfered with his capacity to perform 
activities of daily living or work duty significantly.   The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2003).  In the 
instant case, to the extent that the veteran's residual scar 
interferes with his employability, the currently assigned 
ratings adequately contemplate such interference, and there 
is no evidentiary basis in the record for a higher rating on 
an extraschedular basis.  There is no evidence that the 
veteran is unable to secure or follow a substantially gainful 
occupation solely as a result of his residual scar. Hence, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2003) for assignment of an extraschedular evaluation.  
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).


ORDER

A rating in excess of 10 percent for service-connected 
residual scar from excision of a ganglion cyst of the right 
wrist is denied. 

A separate rating of 10 percent for residual limitation of 
motion from excision of a ganglion cyst of the right wrist is 
granted. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



